         Case 12-20105-rlj7 Doc 44 Filed 02/11/19                                Entered 02/11/19 11:15:25   Page 1 of 13




The following constitutes the ruling of the court and has the force and effect therein described.



Signed February 8, 2019
                                            United States Bankruptcy Judge
______________________________________________________________________




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                FOR THE NORTHERN DISTRICT OF TEXAS
                                                         AMARILLO DIVISION

         In re:                                                             §
                                                                            §
         MAX LEROY CHRISTIAN and                                            §        Case No.: 12-20105-RLJ-7
         LORI BATIS CHRISTIAN,                                              §
                                                                            §
                                                   Debtors.                 §
                                                                            §

                                                                    MEMORANDUM OPINION

                   On December 11, 2018, the Court heard Max and Lori Christian’s Motion to Determine

     the Validity of a Claimed Assignment by Happy State Bank in Life Insurance Policy.1 By this

     motion, the Christians ask that the Court order Happy State Bank (HSB) to formally release an

     assignment of a life insurance policy that secured the Christians’ loan with the bank. HSB filed

     its response opposing the motion and, further, asking that the Court allow it to collect the

     proceeds from the policy upon surrender of the policy. This dispute arises six years after the


                                                                 
     1
       Doc. No. 30. All “Doc. No.” references herein are to the current chapter 7 bankruptcy case, unless otherwise
     stated.

                                                                            1 
      
    Case 12-20105-rlj7 Doc 44 Filed 02/11/19                            Entered 02/11/19 11:15:25   Page 2 of 13



Christians, as chapter 7 debtors, received their discharge in bankruptcy. For the reasons stated

below, the Court denies the Christians’ request and both grants in part and denies in part HSB’s

request.

                                                               Background

              The Christians filed their chapter 7 bankruptcy petition on February 29, 2012.2 Several

years prior to their bankruptcy, the Christians assigned, as collateral, the life insurance policy to

HSB.3 The policy is identified as “Policy No. 50 14700IU” and was issued by Southern Farm

Bureau Life Insurance.4 This policy, along with other items of collateral, secured the debts of

the Christians to HSB, including a $70,000 promissory note made by the Christians to HSB on

August 5, 2011.5 The current dispute centers on who—HSB or the Christians—is entitled to the

proceeds of the life insurance policy now that the Christians seek to redeem the policy for its

cash value.

              Included with their bankruptcy petition, the Christians filed Schedule B that lists their

interests in certain personal property; this schedule included a “Life Insurance Policy” with an

assigned value of $16,359.20.6 Schedule D included HSB as a secured creditor holding several

“Purchase Money” liens against personal property, including the life insurance policy.7 (The

Court assumes that HSB’s interest in the policy is not a purchase money lien.) On April 26,




                                                            
2
  HSB Ex. 14.
3
  HSB Ex. 2. The assignment is dated April 17, 2006.
4
  Id. In subsequent documents, both maintained by HSB and those filed with the Court, the policy number is stated
as “50 147001U.” The correct policy number, as identified by Southern Farm Bureau Life Insurance Company, is 50
147001U. Debtor Ex. 11.
5
  HSB. Ex. 6.
6
  HSB Ex. 4.
7
  HSB Ex. 5. The Christians listed “ACCT#: 53988” with a claim amount of $70,000 as the note secured by the life
insurance policy, among other collateral items. HSB Ex. 14 at 17. The Court questions whether the bank’s interest
in the policy arose from purchase money despite its notation as such in the Christians’ schedules.

                                                                   2 
 
    Case 12-20105-rlj7 Doc 44 Filed 02/11/19                        Entered 02/11/19 11:15:25         Page 3 of 13



2012, the chapter 7 trustee, Kent Ries, filed his report that no distributions to creditors would be

made in the case.

              HSB and the Christians filed a joint motion for relief from the automatic stay on May 3,

2012.8 The motion sought to lift the stay as to certain collateral securing HSB’s liens.9 The

motion stated, “The Creditor and Debtor request relief from the automatic stay of the Bankruptcy

Code for cause under 11 U.S.C. § 362(d)(1) given that the Debtor desires to surrender that

certain Collateral listed on Exhibit I, and there is no equity in said Collateral listed on Exhibit

I.”10 Among the items of collateral listed on Exhibit I is the “Southern Farm Bureau Life

Insurance Policy,” “Pol. # 50 147001U.”11 By agreed order, the joint motion for relief from stay

was granted on May 7, 2012.12

              One month after the stay was lifted on the specified collateral, including the life

insurance policy, HSB filed an adversary proceeding against the Christians.13 HSB asserted a

dischargeability claim under 11 U.S.C. § 523, requested declaratory relief, and sought relief from

the automatic stay.14 HSB’s complaint stated the following:

              Debtors and HSB have previously filed a Joint Motion for Relief from Automatic
              Stay which was approved by Agreed Order dated May 4, 2012. This Complaint and
              Motion, on the other hand, seeks declaration of Debtors’ property interest in
              additional secured assets and relief from stay as to same and is not agreed.15




                                                            
8
  Doc. No. 12.
9
  Id. at 2. “The Creditor and Debtor are in agreement that certain items of Collateral should be surrendered to Creditor.
. . . A detailed list of the items that Debtor and Creditor agree are Collateral is attached hereto as Exhibit I.” Id.
(emphasis in original).
10
   Id. (emphasis in original).
11
   Id. Ex. I.
12
   Debtor Ex. 7. Counsel for HSB stated that Ries was not opposed to the relief sought by the joint motion. The
order was signed on May 4, 2012, and entered on the Court’s docket on May 7, 2012.
13
   Debtor Ex. 1.
14
   Id. All “§” references herein are to Title 11 of the United States Code, unless otherwise stated.
15
   Id. at 3.

                                                               3 
 
    Case 12-20105-rlj7 Doc 44 Filed 02/11/19                        Entered 02/11/19 11:15:25   Page 4 of 13



While the adversary was pending, the Christians received their chapter 7 discharges on June 27,

2012.16 (The discharge in bankruptcy is issued subject to any timely-filed complaint objecting to

dischargeability of a particular debt.) A few months later, HSB and the Christians entered into

an agreement that resolved the adversary proceeding.17 Their joint motion that requested

approval of their settlement agreement was granted, with an agreed order entered on November

2, 2012.18 This agreement provided for mutual releases and dismissal of the adversary

proceeding.

              Of importance here, the Court-approved settlement agreement contained the following

joint releases:

              4. In return for the good and valuable consideration recited herein:

                      a. Plaintiff does hereby release and forever discharge Defendants, along
              with the predecessors, successors, assigns, heirs, executors, administrators, agents,
              employees, insurers, and legal representatives of each of them, from all liability,
              claims, demands, damages, actions, or suits, in law or in equity, of any kind or
              nature, whether heretofore or hereafter accruing, or whether now known or not
              known to the parties, for or because of anything done or omitted, or suffered to be
              done, directly or indirectly, before and up to the effective date of this Agreement;
              and
                      b. Defendants do hereby release and forever discharge Plaintiff along with
              its predecessors, successors, assigns, heirs, executors, administrators, agents,
              employees, insurers, and legal representatives, from all liability, claims, demands,
              damages, actions, or suits, in law or in equity, of any kind or nature, whether
              heretofore or hereafter accruing, or whether now known or not known to the parties,
              for or because of anything done or omitted, or suffered to be done, directly or
              indirectly, before and up to the effective date of this Agreement.19

This language, the Christians argue, prevents HSB from asserting any claim to the life insurance

policy, as any such interest was effectively released under the settlement agreement.20 HSB



                                                            
16
   Debtor Ex. 13.
17
   Debtor Ex. 3.
18
   Debtor Ex. 5.
19
   Debtor Ex. 2 at 3–4.
20
   See Doc. No. 30 at 1–2.

                                                               4 
 
    Case 12-20105-rlj7 Doc 44 Filed 02/11/19                        Entered 02/11/19 11:15:25   Page 5 of 13



counters that the scope of the adversary proceeding specifically excluded the life insurance

policy and that the Christians are construing the settlement agreement, and particularly, the joint

releases, too broadly.21

              By their pleadings here, the Christians assert that they received a separate, stand-alone

“Release of Assignment of Life Insurance Policy” that was signed by Doak Crabtree, an HSB

branch president.22 HSB, on the other hand, contests the validity of this release both in substance

and form.23 First, HSB alleges that the purported release does not belong with the documents to

which it is attached. Second, it says that the signature is not that of Mr. Crabtree’s but is instead

Dewain Trayler’s, another bank officer. And third, it points out that the purported release bears

no attestation, date, or corporate seal. Mr. Crabtree credibly testified that the signature appeared

to be Mr. Trayler’s; he also testified that HSB does not have a copy of this document. It is

unclear if the stamped-date, “Nov 27 2006,” on the document coincides with the purported

release. By all accounts, the authenticity of this document is questionable.

              Finally, in support of their claim that they are entitled to the proceeds of the life insurance

policy, the Christians note that they have been dutifully making monthly premium payments as

required by the insurer.24 HSB counters that, under the original assignment of life insurance

policy, it was under no obligation to make premium payments on the policy.25 HSB thus

contends that the Christians’ payment of premiums does not “disqualif[y] HSB’s recovery of the

proceeds.”26




                                                            
21
   See Doc. No. 33 at 3.
22
   Doc. No. 30 at 2; Debtor Ex. 12.
23
   See Doc. No. 33 at 2.
24
   See Doc. No. 30 ¶ 10; Debtor Exs. 8, 9, 10.
25
   See Doc. No. 33 at 3; HSB Ex. 2 ¶ G.
26
   Doc. No. 33 at 3.

                                                               5 
 
    Case 12-20105-rlj7 Doc 44 Filed 02/11/19                           Entered 02/11/19 11:15:25   Page 6 of 13



              At the hearing, in addition to Mr. Crabtree’s testimony, the Court also received testimony

from Mr. Christian. At the conclusion of argument and evidence, the Court took the matter

under advisement.

                                                               Analysis

              The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334. This matter

is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (K).

                                                                 A.

              The Release of Assignment, if valid, resolves the issues here in favor of the Christians.

But its validity has been challenged. First, it is not clear when the release was signed. The

Christians, through counsel, argue that the release may have been signed on November 27, 2006,

but then state that the insurance company acknowledged the assignment in December 2006, after

the purported release date. Documentation of the claimed acknowledgement was not admitted

into evidence. Second, the Christians claim that Doak Crabtree signed the release. Mr.

Crabtree’s testimony, however, contradicts this. He testified that the signature appears to be that

of the Christians’ loan officer, Dewain Trayler. Third, the evidence reflects that the Christians

pledged the life insurance policy as collateral for an August 5, 2011 loan.27 Neither HSB nor the

Christians produced an original of the purported Release of Assignment. The Court cannot

conclude that this document is authentic and thus assigns no weight to it. Indeed, the Christians’

main argument is that the release granted them as part of the joint releases under the parties’

settlement agreement caused HSB to release its interest in the policy.




                                                            
27
     HSB Exs. 6, 7, 8, 9.

                                                                  6 
 
    Case 12-20105-rlj7 Doc 44 Filed 02/11/19                        Entered 02/11/19 11:15:25   Page 7 of 13



                                                               B.

                                                               1.

              The Court turns to the release under the settlement agreement. Each of HSB and the

Christians released the other of “all liability, claims, demands, damages, actions, or suits . . . of

any kind . . . .”28 The Christians argue that the unlimited scope of the release means that HSB

effectively released its claim to the life insurance policy.29 HSB submits that this is an improper

reading of the release.30 It argues that their settlement agreement resolved disputes between the

parties that specifically did not include any dispute over the life insurance policy. Thus the

release language cannot be construed to affect the validity of the bank’s interest in the claim

against the policy.

              Local law, generally applicable to contracts, governs the construction and enforcement of

settlement agreements. Lake Eugenie Land Dev., Inc. v. BP Expl. & Prod., Inc. (In re

Deepwater Horizon), 785 F.3d 986, 994 (5th Cir. 2015). Here, as noted in paragraph 7.f. of the

settlement agreement, Texas contract law is the governing local law. See Lee v. Hunt, 631 F.2d

1171, 1176 (5th Cir. Unit A 1980) (noting that all parties to the settlement agreement, save for

one, and the property at issue were located in Texas).

              The Supreme Court of Texas recently issued an opinion that is helpful in determining the

scope of the release under the settlement agreement. In URI, Inc. v. Kleberg County, the court

said, “When a contract’s meaning is disputed, [the court’s] primary objective is to ascertain and

give effect to the parties’ intent as expressed in the instrument.” 543 S.W.3d 755, 763 (Tex.

2018). Objective intent is considered and contractual language is interpreted “according to its


                                                            
28
   Debtor Ex. 2 at 3–4. 
29
   See Doc. No. 30 at 1–2.
30
   See Doc. No. 33 at 3. 

                                                               7 
 
    Case 12-20105-rlj7 Doc 44 Filed 02/11/19                        Entered 02/11/19 11:15:25   Page 8 of 13



‘plain, ordinary, and generally accepted meaning’ unless the instrument directs otherwise.” Id. at

763–64 (quoting Heritage Res., Inc. v. NationsBank, 939 S.W.2d 118, 121 (Tex. 1996)).

Objective intent is determined by consideration of the context of the agreement, which

“encompass[es] ‘the circumstances present when the contract was entered.’” Id. at 764 (quoting

Columbia Gas Transmission Corp. v. New Ulm Gas, Ltd., 940 S.W.2d 587, 589 (Tex. 1996));

see also Kanan v. Plantation Homeowner’s Ass’n, 407 S.W.3d 320, 328 (Tex. App.—Corpus

Christi 2013, no pet.) (instructing that circumstances surrounding a settlement agreement also

include “the state of the pleadings [and] the allegations therein”). The analysis, therefore, shifts

to determine what role the surrounding circumstances—facts and circumstances that existed at

formation of the agreement—play in construing the settlement agreement. URI, 543 S.W.3d at

764. Consideration of the then-existing facts and circumstances does not run afoul of the parol

evidence rule so long as such context “elucidates the meaning of the words” of the contract “and

nothing else.” Id. at 765. The purpose is to discern the parties’ intent as expressed under the

agreement.

              The settlement agreement itself provides context. Its recitals state that HSB filed its

complaint seeking a determination of the dischargeability of its debt under § 523 and relief from

the automatic stay. In particular, it stated that the “disputes and controversies” resolved by the

agreement concerned the “dischargeability of [d]ebt.”31

              The May 3, 2012 joint motion for stay relief, the agreed order on such motion, and HSB’s

complaint that initiated the adversary proceeding also provide context to the parties’ settlement

agreement and further inform its terms. And they do so by not altering or inserting ambiguity

into the terms of the agreement. The joint motion stated that HSB and the Christians agreed that


                                                            
31
     Debtor Ex. 2 at 2.

                                                               8 
 
    Case 12-20105-rlj7 Doc 44 Filed 02/11/19                        Entered 02/11/19 11:15:25   Page 9 of 13



the stay would be lifted and that certain items of HSB’s collateral—including the life insurance

policy—would be surrendered by the Christians.32 The agreed order confirmed and directed the

parties’ agreement. Then, a month later, HSB’s complaint referenced the joint motion and

agreed order and clarified that it addressed “additional secured assets” to those covered by the

joint motion and agreed order.33

              The settlement agreement and, in particular, its joint release provision are not ambiguous.

The settlement agreement addressed the dischargeability of the Christians’ debt to HSB and

whether the stay should be lifted to the other collateral, i.e., the collateral that was not subject of

the prior joint stay motion and agreed order. Though the release language is broad and all-

encompassing, it must be considered within the confines of the entire agreement. The parties’

settlement agreement resolved the dischargeability of the Christians’ debt to HSB and the

parties’ dispute concerning collateral not previously addressed.

              For the specified consideration from the Christians, HSB agreed to release and discharge

the balance of the Christians’ debt to the bank. The release language does not state that the

bank’s interest in the insurance policy, which had already been dealt with, was released or

waived. The extant facts and circumstances confirm this construction of the settlement and the

language of the release.

                                                               2.

              Although not critical to the Court’s analysis, Mr. Crabtree testified to why HSB did not

immediately liquidate the life insurance policy upon lifting of the stay. He stated that the bank

made a business decision to hold the policy and thus potentially realize more value on its

collateral. (It is not clear from the evidence if HSB, between May 7, 2012 and the filing date of

                                                            
32
     Doc. No. 12 at 2, Ex. I. 
33
     Debtor Ex. 1, ¶ 6.

                                                               9 
 
Case 12-20105-rlj7 Doc 44 Filed 02/11/19                        Entered 02/11/19 11:15:25         Page 10 of 13



the adversary proceeding, June 7, 2012, liquidated the other collateral (other than the life

insurance policy) addressed by the joint stay motion.)

                                                               3.

              In support of their position, the Christians state that they had, since the assignment of the

policy, made all monthly premium payments to the insurer.34 This argument is an equitable one.

Importantly, however, the assignment signed by the Christians and HSB specifically provides

that HSB is not required to make premium payments.35 The evidence reveals that the Christians

did indeed make monthly premium payments in an amount between $74 and $80 from

November 2012 to December 2018.36 Eighty-one months have passed since the stay was lifted

on the life insurance policy on May 7, 2012. Had the Christians discontinued payment of the

monthly premium when the life insurance policy was surrendered under the Court’s order in

2012, HSB would have needed to either make the continuing premium payments (while it

considered its options) or cash-in the policy for its value at that time to avoid cancellation of the

policy.37 While sympathetic to the Christians’ position, the Court notes that its equitable powers

are not limitless. See, e.g., UTSA Apartments, L.L.C. v. UTSA Apartments 8, L.L.C. (In re UTSA

Apartments 8, L.L.C.), 886 F.3d 473, 485–91 (5th Cir. 2018) (reversing the bankruptcy court’s

decision to equitably reduce a creditor’s recovery and writing, “the broad powers of bankruptcy

courts to fashion equitable remedies . . . must be exercised only within the confines of the

Bankruptcy Code.”) (quoting Haber Oil Co. v. Swinehart (In re Haber Oil Co.), 12 F.3d 426,




                                                            
34
   See Debtor Exs. 8, 9, 10.
35
   HSB Ex. 2 ¶ G.
36
   See Debtor Exs. 8, 9, 10.
37
   The assignment is silent regarding what happens when the assignors (the Christians) fail to make premium payments,
other than stating that if the assignee (HSB) makes any payment from its own funds, such amount will be added to the
indebtedness owed by the assignors. HSB Ex. 2 ¶ G.

                                                               10 
 
Case 12-20105-rlj7 Doc 44 Filed 02/11/19                        Entered 02/11/19 11:15:25   Page 11 of 13



442–43 (5th Cir. 1994)). That the Christians made the premium payments does not alter HSB’s

rights.

                                                               C.

              Last, the Court addresses HSB’s request for payment of its attorney’s fees for having to

defend against the Christians’ motion.38 HSB says that it is entitled to recover its attorney’s fees

“as a matter of contract.”39 HSB relies on the promissory note, which allows collection of

attorneys’ fees and expenses incurred collecting on the note.40

              The Supreme Court, in Travelers Casualty & Surety Co. of America v. Pacific Gas &

Electric Co., considered “whether federal bankruptcy law precludes an unsecured creditor from

recovering attorney’s fees authorized by a prepetition contract and incurred in postpetition

litigation.” 549 U.S. 443, 445 (2007). In so doing, the Supreme Court rejected a judicially-

created rule that prohibited an award of attorney’s fees if the postpetition litigation involved

issues of bankruptcy law. Id. (abrogating the Fobian rule established by Fobian v. W. Farm

Credit Bank (In re Fobian), 951 F.2d 1149 (9th Cir. 1991)). Thus, where the requested fees are

not disallowed by one or more of the enumerated exceptions of § 502, the Court concluded that a

claim for attorney’s fees is not disallowed solely because the fees were incurred by litigating

issues of bankruptcy law. Id. at 449–54. But the Court also recognized that other provisions of

the Bankruptcy Code might disallow an unsecured creditor’s claim for postpetition attorney’s

fees, namely § 506(b), but declined to express an opinion on the effect of § 506(b) on the case

before it because it was not raised or addressed with the lower courts. Id. at 455.




                                                            
38
   Doc. No. 33 at 3 ¶ 14.
39
   Id.
40
   HSB Ex. 6.

                                                               11 
 
Case 12-20105-rlj7 Doc 44 Filed 02/11/19           Entered 02/11/19 11:15:25         Page 12 of 13



       This Court has addressed the effect of § 506(b) on an unsecured creditor’s claim for

postpetition attorney’s fees. See Pride Cos. v. Johnson (In re Pride Cos.), 285 B.R. 366 (Bankr.

N.D. Tex. 2002). In Pride, the Court considered both the majority and minority opinions on the

issue and concluded that an unsecured creditor is not entitled to recover its postpetition fees from

the debtor’s estate. Id. at 370–77 (collecting cases). In accord with the majority opinions’

analysis, the Court relied on four arguments to reach its conclusions. Id. at 372–74. First, as

§ 506(b) permits oversecured creditors to recover their postpetition attorney’s fees, it follows

that such language prevents unsecured or undersecured creditors from recovering such fees. Id.

at 372. Second, and relying on the Supreme Court’s Timbers decision that denied recovery of an

unsecured creditor’s postpetition interest on its claim, the Court inferred that an unsecured

creditor’s attorney’s fees are non-recoverable because “[§] 506(b) speaks identically to

attorney’s fees as it does to interest.” Id. at 372–73 (citing United Sav. Ass’n of Tex. v. Timbers

of Inwood Forest Assocs., Ltd., 484 U.S. 365, 372–73 (1988)). Third, a creditor’s claim is

calculated at the date of filing, and “attorney’s fees incurred after the filing cannot become part

of the claim (except, of course, with respect to oversecured creditors pursuant to [§] 506(b))” Id.

at 373. Fourth, and finally, as a policy reason, “[a]llowing unsecured creditors to recover

postpetition fees is inequitable to other unsecured creditors and may, in some cases, consume the

estate.” Id. This is so even if an unsecured creditor’s attorney’s fees arise as a matter of

contract. “[B]ankruptcy routinely alters creditors rights, and this is simply a situation where the

policy of ratable distribution and equitable treatment of the varying interests in bankruptcy

should override any asserted rights by unsecured creditors to recover attorney’s fees.” Id. at 374.

       Here, and most important, an analysis under § 506(b) is unnecessary. See Collier on

Bankruptcy ¶ 506.04[3][a] (Richard Levin & Henry J. Sommer eds., 16th ed.). HSB was an



                                                 12 
 
Case 12-20105-rlj7 Doc 44 Filed 02/11/19                                  Entered 02/11/19 11:15:25   Page 13 of 13



undersecured creditor; the cash value of the subject life insurance policy is $16,345.44,41 and Mr.

Crabtree testified that HSB suffered a $500,000 loss when it liquidated its collateral several years

prior. The Christians’ case was closed as a no-asset case on December 21, 2012. No

distributions were made to unsecured creditors, and there are no new assets to liquidate for the

benefit of unsecured creditors. HSB may recover the cash value of the life insurance proceeds;

nothing will be left with which to pay unsecured creditors. HSB’s request for payment of its

attorney’s fees is denied.

                                                                    Conclusion

              The Court denies the Christians’ motion and concludes that HSB may collect the cash

proceeds of the life insurance policy that are realized upon its surrender. HSB’s request for

attorney’s fees is denied.

                                                         ### End of Memorandum Opinion ###




                                                            
41
     Debtor Ex. 11. This value was calculated as of May 14, 2018.

                                                                        13 
 
